           Exhibit 16




Case 5:20-hc-02088-FL Document 1-17 Filed 05/26/20 Page 1 of 11
                             Declaration of William Robert Whyte

        1.      My name is William Robert Whyte. I am currently incarcerated at the Granville A

unit in the Federal Correctional Institute Butner Low (“Butner Low”) facility at the Federal

Correctional Complex Butner (“Butner”). My Bureau of Prisons (“BOP”) Register Number is

21514-084.

        2.      I am 75 years old.

        3.      I was sentenced to 70 months for major fraud against the United States. My release

date is January 13, 2022.

        4.      I am a Canadian citizen. The United States Department of Justice has approved a

transfer agreement that will allow me to serve the remainder of my sentence in Canada. I am

waiting on Canadian authorities to process paperwork so that I can be transferred to a Canadian

correctional facility.



Health Conditions

        5.      In early 2017, while I was released from incarceration pending my trial, I was

diagnosed with prostate cancer. Beginning in May 2019, while I was incarcerated at Butner Low,

I received 42 radiation treatments and an injection of Lupron.

        6.      Prior to being incarcerated, I was diagnosed with atrial fibrillation, which is an

irregular heartbeat that can lead to blood clots, strokes, and heart-related complications. I am

currently taking a blood thinner to help reduce my risk of stroke.

        7.      I am a veteran of the British armed forces. During my military service, I was

exposed to three herbicidal warfare chemicals that are commonly referred to by their code names:




                                          1
         Case 5:20-hc-02088-FL Document 1-17 Filed 05/26/20 Page 2 of 11
Agent Orange, Agent White, and Agent Purple. These chemicals contained carcinogens that have

been shown to cause immune system damage and other health issues.

       8.      BOP medical staff has been conducting an X-ray on me approximately every six

months since early 2018. I do not know exactly why I need to be X-rayed, but a BOP doctor has

told me that I may have a shadow on my lung.

       9.      Before I became incarcerated, I was diagnosed with post-traumatic stress disorder,

and I take two medications to help manage the condition.



Conditions in the Granville A Housing Unit

       10.     The Granville A housing unit houses about 160 men, and we live in cubicles that

measure about 7’ x 11’. Two men live in my cubicle with me. We have one bunk bed and one

single bed. The small size of our cubicle means I cannot maintain six feet of distance from my

roommates.

       11.     BOP staff bring meals to the door of my unit three times each day. Everyone in my

unit lines up to receive meals at the same time. There is no way to socially distance in these lines.

       12.     I believe there is an option for meals to be delivered to us in our cubicles, but that

is not happening.

       13.     I receive a monthly supply of my medications. Prescription refills are handed out

by a BOP nurse, who is supervised by a BOP correctional officer at the door to my housing unit.

When I need a refill of my prescriptions, I have to line up with many other men in my unit to pick

up my medications. It is impossible for us to socially distance in this line.




                                      2
         Case 5:20-hc-02088-FL Document 1-17 Filed 05/26/20 Page 3 of 11
       14.     Because of my medical vulnerabilities, I am concerned for my safety when I need

to get refills of my prescriptions. I cannot maintain six feet distance from other men when I line

up to get my medications.

       15.     The Granville A housing unit has two bathrooms shared by all 160 of us. Each

bathroom has about 5 sinks, about 5 toilets, and about 5 showers. The showers are less than six

feet apart from each other. The toilets are less than six feet apart from each other. The sinks are

barely a few feet apart from each other.

       16.     My unit has a team of orderlies who are men living in the unit. Their job is to clean

our bathrooms once each day. I do not know what cleaning supplies they use to do their jobs.

       17.     Hand sanitizer has never been available to me at Butner. BOP has not given me

any, and I cannot buy it from the commissary. I believe it is unavailable to us because it contains

alcohol.

       18.     To protect myself from the coronavirus, I have made a brine solution with salt and

water. I use this to clean my hands. I do not believe this brine solution is as effective as hand

sanitizer, but it is the best option I have other than washing my hands, which requires me to visit

the bathroom where I cannot maintain six feet of distance from other men using the sinks.

       19.     There are five telephones for the approximately 160 people in my housing unit, but

only two are operational at this time. I believe the orderlies in my unit are responsible for cleaning

the phones once daily. I have not seen the phones cleaned after each use, but there are supplies

available that I can use to clean the phone before I make calls. I do not believe this is effective,

because we are not able to wait the required ten minutes for the disinfectant to work before the

next person uses the phone.




                                        3
           Case 5:20-hc-02088-FL Document 1-17 Filed 05/26/20 Page 4 of 11
       20.     We have to line up to wait to use the phones, and there is not enough space to keep

six feet between each person in line. When all five phones are operational, it is impossible to

maintain six feet of distance from other people using the phones. Right now, with only two phones

operational, we are able to maintain six feet of distance from others using the phone.

       21.     I use the brine solution I made on my ear, my face, and my mask before and after I

use the phone. This is the only way I have to protect myself from becoming infected with the

conoravirus if it is present on the phones when I use them.

       22.     There are five computers for the approximately 160 people in my housing unit, but

only four computers are available for emailing. One computer is used for library purposes. I

believe the orderlies in my unit are responsible for cleaning the computers once daily. I have not

seen the computers cleaned after each use, but there are supplies available that I can use to clean

the computers before I use them. I do not believe this is effective, because I am not able to wait

the required ten minutes for the disinfectant to work before I use the computer. I use my brine

solution on my hands before and after I use the computers as a way to protect myself from the

coronavirus.

       23.     We have to line up to wait to use the computers, and there is not enough space to

keep six feet between each person in line. When we use the computers, it is impossible to maintain

six feet of distance from other people using the phones.



Failure to Wear Masks

       24.     For many months I had been concerned about the failure of BOP staff members and

correctional officers to wear masks while doing their jobs at Butner. I was worried that this

behavior was putting my health at risk.




                                      4
         Case 5:20-hc-02088-FL Document 1-17 Filed 05/26/20 Page 5 of 11
       25.     I had observed Officer Ford, who accompanied the nurse for medication

distribution, not wearing mask while doing this job.

       26.     It was my belief that officers were visiting other Butner housing units without

wearing masks or protective gear. For example, on May 1, 2020, I observed Ms. Reeves, a BOP

drug coordinator who I believe visits multiple housing units during her daily shifts, visited my unit

around 7:45 a.m. without wearing a face covering.

       27.     On several occasions I had observed BOP correctional officers interacting with men

in my unit without wearing face coverings and without keeping six feet of distance. For example,

at approximately 8:00 a.m. on April 3, 2020, I observed Officer Coor standing less than three feet

from a man in my unit. Officer Coor was not wearing a face covering while speaking to this man.

       28.     Around 11:00 a.m. on April 3, 2020, I observed two correctional counselors, Ms.

Reese and Mr. Grimoldo, in my unit for a count of prisoners with Officer Coor. I observed both

of them tell Officer Coor to wear a mask, but he refused and continued to conduct the count without

a face covering.

       29.     Approximately 15 minutes later, two members of BOP medical staff, who were

wearing masks and gloves, arrived in my unit to attend to any emergency medical issues. They

were standing near Officer Coor, who still was not wearing a mask. I did not see or hear either of

them tell Officer Coor to wear a mask, and they left my unit despite observing Officer Coor

working in our unit without a face covering.

       30.     Around 12:00 p.m. on April 3, 2020, I observed Ms. Young from the BOP

education department distributing puzzles to men in my unit. At this time, Officer Coor was in

my unit and was not wearing a mask. I observed Ms. Young ask Officer Coor to put on a mask.

Officer Coor refused and berated Ms. Young about the stupidity of wearing a mask.




                                      5
         Case 5:20-hc-02088-FL Document 1-17 Filed 05/26/20 Page 6 of 11
       31.     Later on April 3, 2020, I observed a man in my unit asked Officer Coor for a

grievance form so that he could report Officer Coor’s failure to wear a mask. I observed Officer

Coor respond by refusing to the man a grievance form and threatening to send him to the solitary

isolation unit, or the SHU.

       32.     On April 23, 2020, during the 4:00 p.m. count of the prisoners in my unit, I observed

Officer Ngo not wearing a face mask. At approximately 5:10 p.m. that day, I observed Officer

Ngo speaking with Officer Coor. Officer Ngo still was not wearing a face mask, and Officer Coor

was not wearing his face mask properly—his mask did not cover his nose.

       33.     On May 9, 2020, I observed an incarcerated man from the Granville B unit

interacting with a BOP staff member from the SIS investigative unit at approximately 6:15 a.m.

Neither of them was wearing a face covering during their interaction. I reported the issue to a BOP

staff member from the psychology department, and she told me she would inform the lieutenant.



Intimidation

       34.     I believe incarcerated men at Butner do not complain about incidents like this for

fear of intimidation.

       35.     On April 20 and April 28, 2020, I notified BOP medical staff in writing about my

concerns about masks not being worn and the risks that posed to my health, especially due to my

exposure to Agents Orange, Purple, and White. I also sent separate written notifications of my

concerns to Assistant Warden Hayward on March 25 and March 26, 2020, and Mr. Engel on April

28, 2020.

       36.     I received written responses from my psychiatrist offering to adjust my medications

if needed. I have not heard back from Ms. Hayward or Mr. Engel.




                                      6
         Case 5:20-hc-02088-FL Document 1-17 Filed 05/26/20 Page 7 of 11
       37.     I believe my concerns did not remain confidential and that BOP staff and

correctional officers have learned about my complaints. I have heard from other men in my unit

that BOP correctional officers are telling incarcerated men in my unit about my exposure to Agent

Orange and my concerns about my safety.

       38.     I have experienced intimidation for complaining about BOP correctional officers

and staff members failing to wear masks. Although BOP officers and staff are now wearing masks

consistently, I continue to experience intimidation by BOP officers each morning.

       39.     I am being humiliated by having “Agent Orange” or my name growled out on the

intercom throughout my unit on a daily basis.

       40.     On April 28, 2020, Officer Coor told me that he knows I have complained about

him.

       41.     Nearly every day, someone calls out on the intercom into my unit, “William Whyte,

get out of bed, it’s feeding time!” or something similar. When I picked up my breakfast bag after

the first time I heard my name called out on the intercom in this manner, I asked Officer Ford what

was needed from me. He said, “Nothing.” In response, I said, “Don’t try to intimidate me!”



Movement Between Housing Units and Butner Facilities

       42.     I have alerted BOP staff, including BOP correctional officers who work in my unit,

about my medical conditions, but I do not believe BOP is doing enough to protect those of us who

are medically vulnerable to the coronavirus.

       43.     I also believe other BOP staff members, correctional officers, and incarcerated men

are traveling between housing units and increasing the risk of coronavirus spreading.




                                      7
         Case 5:20-hc-02088-FL Document 1-17 Filed 05/26/20 Page 8 of 11
       44.     On March 31, 2020, during a town hall meeting in my unit with Assistant Warden

Engel, I raised my concern that BOP staff members could be contaminating my unit with the

coronavirus. I asked whether BOP staff who do not live at Butner are given personal protective

equipment. Mr. Engel’s response to me was, “You look healthy to me, so you don’t have to worry

about it.” I explained to Mr. Engel directly, after the town hall, that allowing staff and correctional

officers to intermingle without personal protective equipment would risk increasing deaths from

COVID-19 at Butner. Mr. Engel’s response was to angrily ask me how I knew people would die.

I told him, “I have business experience installing NATO filtration and overpressure systems, and

my training tells me so.”

       45.     Some men in my unit have jobs that require them to leave our housing unit.

       46.     A man who lives in a cubicle about 30 feet away from mine, has a job cleaning up

personal protective equipment used by sick people in other housing units. This means that he

comes into contact with things used by people with COVID-19. I believe wears the same clothes

and shoes to do his job as he wears around our housing unit.

       47.     On May 8, 2020, one of my roommates was called up for a food preparation job in

a BOP kitchen with men from the Wake A, Durham B, and Granville B housing units. He

continued to work in this job until approximately May 10, 2020, when the first person in my

housing unit was confirmed to be infected with the coronavirus.

       48.     My roommate reported to me that while he was working in this kitchen doing food

preparation that day, three BOP staff members only wore face coverings when the Assistant

Warden was in the kitchen. I believe one of these staff members has now been confirmed to be

infected with the coronavirus.




                                      8
         Case 5:20-hc-02088-FL Document 1-17 Filed 05/26/20 Page 9 of 11
       49.     My roommate saw meals that had been taken to the SHU, where sick people are

staying, but were not needed, were brought back to the kitchen and set aside to be distributed to

other housing units.

       50.     On May 7, 2020, I learned that three incarcerated men who deliver food to Butner

Low housing units had become ill with COVID-19 symptoms.

       51.     While using the computer in my unit on May 8, 2020, I had to sit approximately

two feet away from a man in my unit who has a job as a commissary worker. I have heard that

one of the men he has been working with at the commissary is man housed in the Granville B unit

tested positive for the coronavirus on May 7, 2020. The man sitting at the computer next to me

was ill with COVID-19 symptoms a few days after I sat next to him. I believe he has since tested

positive for COVID-19.



COVID-19 Outbreak

       52.     Around May 10, 2020, some men in my unit, including the man I sat next to at the

computer on May 8, 2020, began showing symptoms of COVID-19. These men were removed

from our unit and, I believe, they have tested positive for coronavirus.

       53.     Around May 15, 2020, BOP staff began conducting temperature checks for all the

men in my unit. Temperature checks are conducted three times each day in our cubicles with an

infrared thermometer. If someone is found to have fever, he is removed from the unit and tested

for the coronavirus.

       54.     I have not yet been tested for the coronavirus, and I have not had a fever at any of

the temperature checks.




                                      9
        Case 5:20-hc-02088-FL Document 1-17 Filed 05/26/20 Page 10 of 11
       55.     Since around May 10, 2020, when the first person in my unit became ill COVID-

19 symptoms, our unit has been on lockdown. Men in my unit who have jobs that require them to

leave the unit are not allowed to leave, such as my roommate who had been working in the kitchen

doing food preparation. However, the man in my unit who is responsible for cleaning personal

protective equipment in the SHU, is allowed to continue doing his job outside the unit and

returning each day.




I, Ashley R. Anderson, certify that I reviewed the information contained in this declaration with

Mr. Whyte by telephone on May 18, 2020, and that he certified under penalty of perjury that the

information contained in this declaration was true and correct to the best of his knowledge.




/s/ Ashley R. Anderson
Ashley R. Anderson [N.C. Bar No. 51741]
WINSTON & STRAWN LLP
300 South Tryon Street, 16th Floor
Charlotte, NC 28202
Tel: (704) 350-7700
Fax: (704) 350-7800
aanderson@winston.com




                                     10
        Case 5:20-hc-02088-FL Document 1-17 Filed 05/26/20 Page 11 of 11
